277 F.2d 684
S. J. ANGLAND, Appellant,v.John DOE et al., and The University Club, Appellees.
No. 15206.
No. 15413.
United States Court of Appeals District of Columbia Circuit.
Argued March 2, 1960.
Decided March 17, 1960.

Mr. S. J. Angland, appellant, Washington, D. C., pro se.
Mr. Walter J. Murphy, Jr., Washington, D. C., with whom Messrs. H. Mason Welch, J. Harry Welch, J. Joseph Barse, Arthur V. Butler and James A. Welch, Washington, D. C., were on the briefs, for appellees.
Before Mr. Justice BURTON, retired,* and EDGERTON and DANAHER, Circuit Judges.
PER CURIAM.


1
A principal issue between the parties was considered by this court and disposed of in Angland v. Doe.1 Subsequently appellant moved further in the District Court with adverse results of which he now complains.2 We perceive no basis upon which we should disturb the action taken by the District Court. Affirmed.



Notes:


*
 Sitting by designation pursuant to § 294 (a), Title 28 U.S.C


1
 1958, 105 U.S.App.D.C. 16, 263 F.2d 266


2
 We consolidated the present appeals for the purpose of briefing and argument